              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

FLORETHA HAWKINS,                                   )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )       Case No. CIV-18-1177-D
                                                    )
ANDREW SAUL, Commissioner of                        )
Social Security Administration,                     )
                                                    )
                      Defendant.                    )


                                          ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 22], issued by United States Magistrate Judge Bernard M. Jones pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C).      Judge Jones finds that the Commissioner’s decision denying

Plaintiff’s application for disability insurance benefits should be affirmed pursuant to

42 U.S.C. § 405(g).      Plaintiff, who is represented by counsel, has not filed a timely

objection nor requested additional time to object. Upon consideration, the Court finds

that Plaintiff has waived further judicial review.1

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 22] is ADOPTED in its entirety. The Commissioner’s decision is AFFIRMED. A

separate judgment shall be entered accordingly.




       1
         See Moore v. United States, 950 F.2d 656 (10th Cir. 1991); see also United States v. 2121
E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).
IT IS SO ORDERED this 10th day October, 2019.




                                2
